Citation Nr: 1618481	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based on dependency status.  


REPRESENTATION

The Appellant is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant 



ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946.  The Veteran died in August 2012.  The appellant is the adult son of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to DIC, death pension, and accrued benefits.  The current Agency of Original Jurisdiction is in Houston, Texas.    


FINDINGS OF FACT

1.  The appellant was born on April [redacted], 1966 and reached the age of 18 in April 1984.  

2.  The appellant was adopted by the Veteran before the age of 18. 

3.  The appellant did not become permanently incapable of self-support by reason of mental or physical defect prior to attaining the age of 18.  

4.  The Veteran died in August 2012. 



CONCLUSION OF LAW

The criteria for recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 have not been met. 38 U.S.C.A. §§ 101(4) (A), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.102, 3.159, 3.315, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  		 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed below, the resolution of the appeal turns on the law as applied to the undisputed facts regarding the age of the appellant and capacity of self-support prior to the age of 18.  As the appeal, decided below, turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Entitlement to Recognition as a Helpless Child 

VA law provides that the term  "child of the veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years or an illegitimate child; and is under the age of 18 years; or before reaching the age of 18 years, became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training, but not after reaching the age of 23, is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57. 

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are considered.  Principal factors for consideration are: 

(1)  The fact that an individual is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356. 

The United States Court of Appeals for Veterans Claims (Court) has held that, in cases such as this, the focus of analysis must be on the individual's condition at the time of his or her eighteenth birthday to determine whether that individual is entitled to the status of "child."  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993). In other words, for purposes of initially establishing helpless child status, the individual's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  

In the October 2012 application for DIC benefits, the appellant generally contends that he is entitled to DIC or death pension on the basis that he was the Veteran's caregiver for 23 years prior to the Veteran's death in August 2012.  The appellant stated he has no current income.  

As noted above, the outcome of this case turns on whether the evidence establishes that the appellant was permanently incapable of self-support before his eighteenth birthday.  38 C.F.R. § 3.57(a)(2)(ii).  The undisputed facts in this case show that the appellant was born on April [redacted], 1966 and reached the age of 18 in April 1984.  The appellant was adopted by the Veteran before the age of 18.  The appellant did not become permanently incapable of self-support by reason of mental or physical defect prior to attaining the age of 18.  The Veteran died in August 2012.

At the March 2016 Board hearing, the appellant testified that, when he attained the age of 18, he was attending college.  The appellant testified that after college, from approximately 1989 until the Veteran's death, the appellant was the Veteran's caretaker.  The appellant testified he was dependent on the Veteran because the appellant lived in the Veteran's home and was supported by the Veteran's Social Security and VA benefits.  The appellant testified he worked on and off throughout this time.  

The undisputed evidence shows that the appellant was not permanently incapable of self-support by reason of mental or physical defect when he attained the age of 18 years in April 1984.  The Board acknowledges the appellant currently is unemployed; however, the evidence of record does not demonstrate that the appellant suffered from physical or mental disability of such severity prior to attaining the age of 18 that he had become incapable of self-support upon reaching the age of 18.  On the contrary, the evidence shows that the appellant was enrolled in and attending college at the age of 18, and has been employed on and off.  There is no contention that the appellant suffered from any mental or physical disability that manifested before April 1984 that made him incapable of self-support.  

Although the appellant is the Veteran's son, he is an adult, and is not a "child" for VA purposes.  The appellant was born on April [redacted], 1966, was 46 years of age at the time he filed the claim, and is not shown to be permanently incapable of self-support before the age of 18; thus, the undisputed facts show that the appellant does not meet eligibility requirements as a child under the governing statutes and regulations.  








Because the appellant does not qualify as a "child" of the Veteran for VA purposes, the Board finds that the claim of entitlement to DIC and death benefits must be denied.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Recognition of the appellant for DIC benefits is denied.   



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


